Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This is in response to the amendment filed 09/19/2022. The applicant elected Species A (claims 1-16) without travers. Claims 17-20 are withdrawn from examination. Claims 1-16 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 16 are rejected under 35 USC 103 as being unpatentable over Calin et al (US Pub. No. 2017/0279730 A1) in view of Parzada et al (US Pub. No. 2006/0233191 A1).

Regarding claim 1, Calin discloses “aggregating, by the handling system to a plurality of client information handling systems” (see Calin figure 1 and ¶ 0033; aggregating packets by router 135 and distributing them to routers 141-145; also, fig. 3 and ¶ 0040; discloses receiving packets and storing them in buffer 300 to be transmitted), “assigning, by the host information handling system, a priority value to each of the plurality of packets” (see Calin fig. 3 and ¶ 0040; packets that received and stored by the buffer 300 are stored in different portions of the buffer; and marked with different priorities including high priority color and low-priority color), “determining, by the determining that at time T2<T<T3 that the buffer occupancy is greater than the threshold); “selecting, by the when determining that at time T2<T<T3 that the buffer occupancy is greater than the threshold, selecting a subset of the packets marked with hight priority color to be transmitted in accepted committed burst size (CBS)) and “and transmitting, by the when determining that at time T2<T<T3 that the buffer occupancy is greater than the threshold, selecting a subset of the packets marked with high priority color to be transmitted in accepted committed burst size (CBS)). 
Calin does not appear to explicitly disclose that the invention is implemented utilizing host information handling systems.  To make the record clear, the examiner introduces a secondary reference, Pirzada. Pirzada discloses managing wireless communication between host information handling system/s and one or more peripherals or other external devices ( See Parzada abstract and ¶ 0002, ¶ 0022).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Calin and Parzada before him or her, to modify the invention of Calin to implement the invention of Calin utilizing host information handling system/s as taught by Parzada.  The suggestion for doing so would have been because information handling system generally processes, compiles, stores, and/or communicates information or data for business, personal, or other purposes thereby allowing users to take advantage of the value of the information (¶ 0004).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Calin and Parzada further discloses “wherein determining that an aggregate size of the plurality of packets exceeds a threshold size comprises: assigning a size value to each of the plurality of packets based, at least in part, on a length of each of the plurality of packets; determining a sum of the size values of each of the plurality of packets; and determining that the sum is greater than the threshold size, wherein the threshold size is set based, at least in part, on an uplink capacity of the host information handling system”; (see Calin ¶ 0009, ¶ 0031).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Calin and Parzada further discloses “wherein selecting the subset of the plurality of packets for transmission comprises: determining the subset of the plurality of packets with a highest aggregate priority value while maintaining an aggregate size of the subset of the plurality of packets less than or equal to an uplink capacity of the host information handling system”; (see Calin ¶ 0076, ¶ 0077 and ¶ 0080).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Calin and Parzada further discloses “wherein the host information handling system comprises a wireless dock”; (see Parzada ¶ 0022). 

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of Calin and Parzada further discloses “wherein the priority value is assigned to each of the packets based, at least in part, on a type of data in each of the packets”; (see Parzada ¶ 0030, voice packets that require low delay might be marked with high priority). 

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Calin and Parzada further discloses “determining, by the host information handling system, a number of the plurality of client information handling systems connected to the host information handling system; and allocating, by the host information handling system, a downlink bandwidth to each of the plurality of client information handling systems based, at least in part, on the number of client information handling systems connected to the host information handling system and a downlink bandwidth of the host information handling system”; (see Calin ¶ 0040, ¶ 0049, ¶ 0050).

Regarding claim 7, claim 6 is incorporated as stated above.  In addition, the combination of Calin and Parzada further discloses “transmitting, by the host information handling system, a signal indicating the allocated downlink bandwidth to each of the plurality of client information handling systems on an out of band communication channel”; (see Calin ¶ 0040, ¶ 0049, ¶ 0050).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, the combination of Calin and Parzada further discloses “pushing, by the host information handling system, the packets of the plurality of packets that are not in the selected subset to a buffer of the host information handling system”; (see Calin fig. 3 and ¶ 0040; packets that received and stored by the buffer 300 are stored in different portions of the buffer; and marked with different priorities including high priority color and low-priority color).



Claims 9 - 16 are the information handling system claims corresponding to the method claims 1 - 8 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 8.  Claims 9 – 16 are rejected under the same rational as claims 1 - 8.


Response to Argument(s)
Applicant's argument(s) filed on September 19, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
The combination of the prior arts fails to teaches or suggest a ""selecting a subset of the plurality of packets for transmission . . . based, at least in part, on the assigned priority values of each of the plurality of packets" as recited in Applicant's claim 1. The applicant argued that in Calin, all packets are transmitted. 
In response. Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  Based in the language of the argued limitation, a group or sup of packets will be assigned priority and will be transmitted according to such priority assigned. Nothing in the claims states that a group or sub of the packets will be dropped or not transmitted. With that being said, Calin disclose packets are received and stored by the buffer are stored in different portions of the buffer; and marked with different priorities including high priority color and low-priority color  (see Calin fig. 3 and ¶ 0040). Also, Calin (¶ 0050) clearly discloses that at time T2<T<T3, the buffer occupancy is greater than the threshold and only a subset of the packets received by the buffer in either high-priority traffic flows or low-priority traffic flows can be transmitted in CBS packets that are marked with a high-priority color such as green. The remainder of the packets is transmitted in EBS packets that are marked with a low-priority color such as yellow. Thus, Calin meets the scope of the claimed limitation as currently presented. 

Office has failed to meet its burden of establishing that a person skilled in the art would modify Calin to include "a host information handling system" based on Pirzada, and because a person skilled in the art would not do so.
IN response: b) Examiner respectively disagrees. It has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Therefore, because Calin and Pirzada are related to the same field “Wireless Communication systems" and are combined to reasonably to modify the invention of Calin to implement the invention of Calin utilizing host information handling system/s as taught by Parzada. The suggestion for doing so would have been because information handling system generally processes, compiles, stores, and/or communicates information or data for business, personal, or other purposes thereby allowing users to take advantage of the value of the information. Thus, the examiner disagrees with the applicant argument.  Also, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, it would be extremely advantageous to incorporate the teachings of Parzada into the disclosure of Calin for the same purpose stated in the previous action (to modify the invention of Calin to implement the invention of Calin utilizing host information handling system/s as taught by Parzada.  The suggestion for doing so would have been because information handling system generally processes, compiles, stores, and/or communicates information or data for business, personal, or other purposes thereby allowing users to take advantage of the value of the information (see Parzada ¶ 0004)).

Calin does not disclose "determining . . . a number of the plurality of client information handling systems connected to the host information handling system" or "allocating .. . downlink bandwidth to each of the plurality of client information handling systems based, at least in part, on the number of client information handling systems connected to the host information handling system and a downlink bandwidth of the host information handling system," as recited in claim 6.
In response: Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Calin discloses that routers in the backhaul network use the packet colors to identify higher priority packets and prioritize these packets for transmission. However, packet colors do not always correctly map to the guaranteed bandwidth (or committed information rate, CIR) and the best effort bandwidth (or excess information rate, EIR) (see Calin ¶ 0030). Also, Calin (¶ 0030) discloses  If packets arrive more quickly so that the buffer fills to above the threshold CBS*, the excess packets are colored yellow. Excess packets are then shaped in bursts of excess burst size (EBS) and transmitted using the best effort bandwidth at a rate up to the EIR.  Calin also discloses that the mobile network domain and the backhaul network domain 102 are operated by different operators, operator A and operator B, respectively. Operator A therefore contracts with operator B for bandwidth in the backhaul network domain. For example, operator A and operator B may enter into binding Service Level Agreements (SLAs) that specify the metrics of a bandwidth profile that the operator B agrees to provide to support packets transmitted between the portions of the mobile network. Thus, the combination of the prior arts meets the scope of the claimed limitation as currently presented.

Calin does not disclose nor suggest "transmitting . . . a signal indicating the allocated downlink bandwidth to each of the plurality of client information handling systems on an out of band communication channel," as recited in claim 7, because Calin does not disclose an "out of band communication channel" or indication of allocated bandwidth on such a communication channel in its discussion of buffer subdivisions and buffer occupancy.
In response: Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  In light of the applicant’s specification, the out of band communication channels on which the signal is transmitted may, for example, be control channels between the host information handling system and each of the client information handling systems. Calin (figure 1 and ¶ 0032) discloses implementing a control plane stack to support an interface with a mobility management entity (MME) in the mobile core network. The MME 125 implements control plane stacks to support packet interfaces with the access nodes. Also, Pirzada discloses an information handling system may include any instrumentality or aggregate of instrumentalities operable to control and transmit data to other terminals (see figure 2 and ¶ 0049). Thus, the combination of the prior arts meets the scope of the claimed limitation as currently presented.
Calin also does not disclose or suggest "pushing ... the packets of the plurality of packets that are not in the selected subset to a buffer of the host information handling system," as recited in claim 8, because Calin's disclosure of buffer subdivision at paragraph [0040], cited by the Office Action, does not include a disclosure of pushing unselected packets to a buffer.
In response: Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  The above limitation is interpreted as that non-selected packets according to priorities assigned (packets with less or no priorities) will be pushed to a buffer. Calin (¶ 0031) clearly discloses reserving a first portion of a buffer in the traffic shaper to receive the high-priority traffic flows. A second portion of the buffer receives packets in either the high-priority traffic flows or low-priority traffic flows and a third portion of the buffer receives only low-priority traffic flows. Thus, the combination of the prior arts meets the scope of the claimed limitation as currently presented.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/             Primary Examiner, Art Unit 2468